Citation Nr: 1544569	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-17 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for residuals, head injury, claimed as traumatic brain injury (TBI).

5. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and December 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). The August 2009 rating decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a back injury. The December 2011 rating decision denied his claims of entitlement to service connection for a head injury, claimed as TBI, and headaches. 

In March 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge, seated at the RO. A transcript of the hearing has been associated with the claims file. 

In his July 2008 claim, the Veteran asserted that he incurred a back injury during service. Service connection for a back injury was denied by the August 2009 rating decision on appeal and the June 2012 Statement of the Case (SOC) giving rise to the June 2012 Substantive Appeal. The Veteran has also complained of cervical spine symptoms and in his January 2015 Statement of Accredited Representative in Appealed Case, the Veteran's representative captioned the Veteran's claim as a claim of entitlement to service connection for a back/neck disability. The RO, as the Agency of Original Jurisdiction (AOJ), has not adjudicated a claim of entitlement to service connection for a cervical spine disability. Since the Board does not have jurisdiction over the raised claim, it is referred to the RO for appropriate development and consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The issues of entitlement to service connection for a back disability, residuals, head injury, claimed as TBI, and headaches, addressed in the REMAND portion of the decision below, are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss had its onset during active service and has existed continuously since that time.

2. The Veteran's tinnitus had its onset during active service and has existed continuously since that time.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2. Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Organic neurological disorders, including sensorineural hearing loss and tinnitus, are listed as such chronic conditions under 38 C.F.R. § 3.309(a). Such may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309. 

Impaired hearing will be considered a disability when, in pertinent part, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater. 38 C.F.R. § 3.385. 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to noise exposure during his active duty service. In a number of statements made during the appeal, including during his March 2015 Board hearing, he reported that he was resting against a 155-millimeter Howitzer that fired and he was thrown some distance away and could not hear for a short time. He reported that he incurred a brief period of loss of consciousness and a right eye gash, that his helmet was cracked, and that he incurred a back injury and a TBI, in support of his claim that such was a serious incident. He reported that his hearing returned after the Howitzer incident, however, it was worse, and that his tinnitus began after the Howitzer incident as well. 

The Veteran's Form DD-214 shows that his military occupational specialty (MOS) was field artillery basic, a MOS generally associated with acoustic trauma. The Veteran is competent to report that he experienced noise exposure related to field artillery, specifically including the Howitzer incident; and hearing loss and tinnitus in service, and there is no evidence that he is not credible in this regard. Layno, 6 Vet. App. 465, 470; 38 C.F.R. § 3.159(a)(2). Accordingly, the Veteran's in-service exposure to acoustic trauma is conceded.

The Veteran's service treatment records are of record and appear to be complete, as they contain both entrance and separation reports of examination and history, immunization and dental records, and treatment records for a number of complaints. Such are silent for complaint, treatment, or diagnosis of hearing loss or tinnitus. The Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, for service department audiometric test results through October 31, 1967, ASA standards can be converted to ISO-ANSI standards. Upon examination for entrance into service, in May 1963, and with the conversions to ISO-ANSI standards included in parentheses, the Veteran's puretone thresholds, in decibels, for the right ear were 0 (15), 0 (10), 0 (10), 0 (10), 5 (10), 15 (25), and for the left ear were 5 (20), 0 (10), 0 (10), 0 (10), 5 (10), 15 (25), both measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively. Upon examination for separation from service, in August 1965, and with the conversions to ISO-ANSI standards included in parentheses, the Veteran's puretone thresholds, in decibels, for the right ear were 0 (15), 0 (10), 10 (20), 10 (15), 0 (10), and for the left were -10 (5), -5 (5), 5 (15), 0 (5), -5 (5), measured at 500, 1000, 2000, 4000, and 8000 Hertz, respectively. 

On VA examination in October 2008, the Veteran's puretone thresholds, in decibels, for the right ear were 30, 25, 20, 25, 55, and for the left ear were 35, 35, 60, 70, 70, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. There is evidence of an auditory threshold of 40 decibels or greater at least one of the specified frequencies, bilaterally; and the Veteran's bilateral hearing loss thus meets the VA requirements for consideration as a disability. 38 C.F.R. § 3.385. He reported tinnitus. He reported that he could not hear immediately after the Howitzer incident and that his hearing returned shortly after, however, it was worse. He reported that his tinnitus began after the Howitzer incident as well. He reported post-service occupational noise exposure to include four years working at a construction equipment factory, without hearing protection. The examiner provided a positive opinion that the Veteran's bilateral hearing loss and tinnitus were related to service on the basis that he was exposed to significant noise while in the service, including a specific incident that resulted in a temporary threshold shift and tinnitus. 

The October 2008 VA opinion was rendered without review of the Veteran's service treatment records. However, claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions. Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008). It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. Id. In this present appeal, the Veteran's service treatment records, as discussed above, demonstrate a downward threshold shift in the Veteran's bilateral hearing acuity at 2000 Hertz and a downward threshold shift in his right ear hearing acuity at 4000 Hertz. Such supports the Veteran's contentions that his bilateral hearing loss began during service and supports the VA examiner's contention that the Howitzer incident resulted in a threshold shift. The VA examiner considered the Veteran's competent and credible lay statements as to the onset of his bilateral hearing loss and tinnitus. The Board finds no basis upon which to lessen the probative value of the October 2008 VA examiner's positive etiological opinion.
In sum, of record is conceded in-service acoustic trauma, and the Veteran's competent and credible report of in-service bilateral hearing loss and tinnitus that have continued to the present. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39. Further, there is a positive and probative VA etiological opinion. The Board thus finds that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted. 


REMAND

The Veteran seeks service connection for a back disability; residuals of a head injury, claimed as TBI; and headaches, on the basis that he was resting against a 155- millimeter Howitzer that fired and he was thrown some distance away and landed on his back, neck, and/or head. He reported that he incurred a brief period of loss of consciousness and a right eye gash and that his helmet was cracked in support of his claim that such was a serious incident. He reported that he was treated with aspirin by field medics and did not seek treatment for his back pain after the incident. 

The Veteran's service treatment records are silent for complaint, treatment, or diagnoses of a back disability, residuals of a head injury, TBI, or headaches. The Board notes that the Veteran, upon examination for entrance into service in May 1963, reported a pre-service history of frequent or severe headaches. While private treatment records dated so many years prior may not be available; the AOJ, on remand, should request that the Veteran offer information as to any pre-service headache disability and identify any private treatment providers who treated the same, if any. 

The most recent VA treatment records are dated in August 2014. On remand, the AOJ should obtain the Veteran's updated VA treatment records. In this regard, the Board notes that the AOJ requested the Veteran's identified and authorized private treatment records from Prime Care Medical Center in August 2008 and September 2008. No private treatment records from that facility were submitted. On remand, the AOJ should make a final opportunity to secure such records. 

The Veteran's VA and private treatment records include his diagnoses of lumbar radiculopathy and headaches, as well as his diagnoses and treatment for dementia, Parkinson's, hydrocephalus, aphasia, abnormal gait, ataxia, and short-term memory loss. Also of record are lay statements from the Veteran and his family members, a coworker, and a friend, describing his post-service symptoms including headaches, back pain, and balance problems. It remains unclear if the Veteran has a back disability, residuals of a head injury, TBI, or a headache disability related to his in-service Howitzer incident. On remand, the AOJ should afford the Veteran a VA examination to determine the etiology of any back disability found present and a VA examination to determine the etiology of any residuals of a head injury, TBI, or a headache disability. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he offer information as to any pre-service headache disability. Provide him a VA Forms 21-4142, Authorization and Consent to Release Information to the VA, and request that he identify any pre-service treatment for a headache disability and request that he submit an updated authorization form for Prime Care Medical Center. If a negative response is received from any private treatment provider, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.

2. Obtain and associate with the claims file the Veteran's updated treatment records maintained by the Edward Hines, Jr. VA Medical Center (VAMC) in Illinois, dated from August 2014 to the present. If a negative response is received from any VA facility, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.

3. Then, schedule the Veteran for a VA examination to determine the etiology of any back disability found present. All indicated tests and studies should be completed. 

(a) The examiner should diagnose any back disability or disabilities found present and opine as to whether it is at least as likely as not (at least a 50 percent probability) that any such disability or disabilities was/were incurred in service, or is/are otherwise related to service. The examiner should consider the Veteran's lay statements as to his in-service incident wherein he was resting against a Howitzer that fired and he was thrown some distance away and landed on his back, neck, and/or head, and incurred a brief period of loss of consciousness and a right eye gash and a cracked helmet, and was treated with aspirins for back pain; as well as his post-service symptoms of continued back pain.

(b) If the Veteran's back disability is diagnosed to include arthritis, the examiner should opine as to whether it is at least as likely as not that such was manifest to a compensable degree by October 1966, one year after his separation from active service.

4. Then, schedule the Veteran for a VA examination to determine the etiology of any present residuals of a head injury (TBI), and headache disability. All indicated tests and studies should be completed. 

(a) If, and only if, there is evidence of a pre-service headache disability, beyond that of the Veteran's May 1963 report of a history of pre-service frequent and severe headaches, the examiner should opine as to whether there is clear and unmistakable evidence (i.e., medically undebatable) that the Veteran had a preexisting headache disability prior to service.

(b) If the examiner answers in the affirmative, the examiner should opine as to whether there is also clear and unmistakable evidence that a preexisting headache disability was not aggravated beyond its natural progression during service. The examiner should consider the Veteran's lay statements as to his in-service incident wherein he was resting against a Howitzer that fired and he was thrown some distance away and landed on his back, neck, and/or head, and incurred a brief period of loss of consciousness and a right eye gash and a cracked helmet, as well as his post-service headache symptoms.

(c) If the examiner answers in the negative, or there is no evidence of a pre-service headache disability, beyond that of the Veteran's May 1963 report of a history of pre-service frequent and severe headaches, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any headache disability was incurred in service, or is otherwise related to service. The examiner should consider the Veteran's lay statements as to his in-service incident wherein he was resting against a Howitzer that fired and he was thrown some distance away and landed on his back, neck, and/or head, and incurred a brief period of loss of consciousness and a right eye gash and a cracked helmet, as well as his post-service headache symptoms.

(d) The examiner should diagnose any residuals of a head injury or TBI and opine as to whether it is at least as likely as not that any such disability or disabilities was/were incurred in service, or is/are otherwise related to service. The examiner should consider the Veteran's lay statements as to his in-service incident wherein he was resting against a Howitzer that fired and he was thrown some distance away and landed on his back, neck, and/or head, and incurred a brief period of loss of consciousness and a right eye gash and a cracked helmet, as well as his post-service symptoms and diagnoses including dementia, Parkinson's, hydrocephalus, aphasia, abnormal gait, ataxia, and short-term memory loss.

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental SOC (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


